

115 HR 7261 IH: Social Security Benefit Payments Choice Act of 2018
U.S. House of Representatives
2018-12-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 7261IN THE HOUSE OF REPRESENTATIVESDecember 11, 2018Mr. Sam Johnson of Texas introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend title II of the Social Security Act to permit individuals to select a monthly benefit
			 payment date.
	
 1.Short titleThis Act may be cited as the Social Security Benefit Payments Choice Act of 2018. 2.Payment date (a)In generalSection 205 of the Social Security Act (42 U.S.C. 405) is amended by adding at the end the following:
				
					(v)
 (1)The Commissioner shall permit individuals entitled to monthly insurance benefits under this title (other than individuals concurrently entitled to benefits under this title and title XVI) to select, at the time of application for monthly insurance benefits or during the annual, coordinated election period (as defined in section 1851(e)(3)(B)) for any calendar year, any day of the month as the individual’s monthly payment date.
 (2)At the time an individual selects a monthly payment date as described in paragraph (1), the Commissioner shall ensure that the individual is notified of the effects of such selection, including any effects on the timing of delivery of benefit payments.
 (3)After an individual selects a monthly payment date as described in paragraph (1), the Commissioner shall send a notice to the individual that provides confirmation of the monthly payment date selected, the date of the selection and the manner in which the selection was made, and the 1st month for which the selection takes effect.
 (4)In any month in which the monthly payment date selected by an individual as described in paragraph (1) is a Saturday, Sunday, or Federal holiday, payment shall be made—
 (A)on the 1st day preceding such monthly payment date that is not a Saturday, Sunday, or Federal holiday in any case in which such preceding day occurs during such month; and
 (B)in any other case, on the 1st day following such monthly payment date that is not a Saturday, Sunday, or Federal holiday..
 (b)Effective dateThe amendments made by this section shall take effect 1 year after the date of enactment of this Act.
			